ORIGINAL ACTION
PRENTICE, Justice.
On July 2, 1979, we issued a temporary Writ of Prohibition and Mandate addressed to the Shelby Superior Court, Juvenile Division, as Respondent, The Honorable George R. Tolen, presiding, directing it to expunge its Order of June 28, 1978, insofar as it ordered the safekeeping and detention of Lorita Louise Bailer, a female child under the age of eighteen years, Relator’s daughter, in the Indiana Girls’ School, and to order her returned to Shelby County, for further detention, as authorized by statute, pending an emergency hearing on all matters then pending in respect to said minor. Said Writ further ordered Respondent to show cause why said Writ should not be made permanent and absolute.
Said matter is now before this Court upon the return of the Respondent to said Writ, reporting compliance with the Writ and praying that it be dissolved, together with a reply thereto filed by Relator.
The aforesaid reply of Relator acknowledges compliance with our Writ by the Respondent but alleges further confinement of the juvenile, by Respondent, in consequence of a determination at said emergency hearing, which confinement Relator alleges is unlawful and beyond the jurisdiction of Respondent.
Said reply prays the issuance of a permanent Writ of Mandate and Prohibition to compel the release of said juvenile from her present place of confinement and placement in a foster home, pending adjudication on the merits of a petition of dependency, neglect and delinquency.
Said reply seeks relief beyond the purview of the proceedings which gave rise to the issuance of the temporary Writ to which the return is addressed. Accordingly, it is now ordered dismissed.

The temporary Writ having been complied with, it is now ordered dissolved.

The Clerk is directed to forward a copy of this Order to The Honorable George R. To-len, Judge, Shelby Superior Court, Juvenile Division, to Mark W. McNeely, Attorney at Law, P. 0. Box 457, Shelbyville, Indiana 46176, and to Michael G. Ruppert and Donald R. Lundberg, Legal Services Organization of Indiana, Inc., Suite # 300, 107 North Pennsylvania Street, Indianapolis, Indiana 46204.
GIVAN, C. J., and DeBRULER, HUNTER and PIVARNIK, JJ., concur.